ORDER

Henry G. Mays moves without opposition to reinstate his petition for review and for leave to proceed in forma pauperis.
On April 30, 2008, the court dismissed Mays’ petition lor failing to file his Fed. Cir. R. 15(c) Statement Concerning Discrimination form and for failure to pay the docketing fee. Mays’ has now filed his 15(c) statement and filed for leave to proceed in forma pauperis.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motions are granted. Mays’ petition is reinstated.
(2) Mays’ brief is due within 21 days from the date of filing of this order.